[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (#121)
The plaintiff's motion for summary judgment (#121) as to the defendants' "cross-claim" [counterclaim] for indemnification, on the ground that no independent legal relationship existed between the defendants and Judith Sullins, is denied without prejudice to renewal. Contrary to the holding in Atkinson v. Berloni,23 Conn. App. 325, 327-28, 580 A.2d 84 (1990), outside the context of workers' compensation law, a party "need not establish the existence of an independent legal relationship between itself and the alleged indemnitor as a condition for recovery on the basis of a common law claim for indemnity." Skuzinski v. Bouchard Fuels,Inc., 240 Conn. 694, 701-02, ___ A.2d ___ (1997). Because the present case is outside the context of workers' compensation law, the defendant need not establish an independent legal relationship.
NADEAU, J.